Title: To Alexander Hamilton from John J. U. Rivardi, 3 April 1799
From: Rivardi, John J. U.
To: Hamilton, Alexander


Niagara [New York] April 3, 1799. Discusses the weaknesses of United States forts on the Great Lakes. Encloses “the Plan of Detroit.” Complains about contractors buying too much flour and about delays in settling quartermaster’s accounts and lack of reinforcements. States: “Sir John Johnson having politely offered me To Take charge of whatever I Should want to Send To Detroit & Mackinac, I gave him the letters which you directed me To forward To the Officers commanding these two Posts. Major Burbeck will receive his three Months earlier than he could by any other Conveyance.…” Cites other examples of friendship and cooperation between the British and American garrisons at Niagara and recommends Enoch Humphrey as a cadet. States: “I was interrupted by Mr. Burke great Vicar of Canada & a man perfectly acquainted with this Country, he observed To me during diner that he firmly believes the whole of the rumor among the Indians To have arisen from the Secret Machinations of Some Individuals employed in that Department, because an Indian War would make their fortunes.…” Complains that James McHenry does nothing to investigate Captain James Bruff’s charges and states that he wishes to press charges against Bruff.
